Citation Nr: 0529884	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1964 to February 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2002 rating action that denied service 
connection for multiple sclerosis.  The veteran filed a 
Notice of Disagreement in November 2002, and the RO issued a 
Statement of the Case (SOC) in December 2002.  The veteran 
filed a Substantive Appeal in February 2003.

In October 2003, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of record.  A Supplemental SOC (SSOC) was 
issued in October 2004, reflecting the RO's continued denial 
of service connection for multiple sclerosis.

In August 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the veteran signed a statement waiving her right to have the 
RO initially consider all additional evidence added to the 
record since the issuance of the SSOC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although multiple sclerosis was not diagnosed in service 
or for many years thereafter, service medical records 
document dental complaints, and the appellant has credibly 
testified  to experiencing additional symptoms of chronic 
fatigue, nausea, vomiting, vertigo, and peripheral neuropathy 
in service.   

3.  The only medical opinions on the question of a nexus 
between the veteran's current multiple sclerosis and her 
military service, reflected in the reports of a private 
physician, link current multiple sclerosis to symptoms 
experienced in service.

4.  In view of the grant of service connection for multiple 
sclerosis, no medical complexity or controversy remains that 
requires an opinion from an independent medical expert (IME).


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple 
sclerosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R.       §§ 3.303, 
3.307, 3.309 (2005).  

2.  The request for an IME opinion has been rendered moot.  
38 U.S.C.A. §§ 5107(a), 5109(a), 7109(a) (West 2002); 
38 C.F.R. §§ 3.328(a), 20.901(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable decision on the claim for 
service connection for multiple sclerosis, granting the full 
benefit sought on appeal, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

II.  Background

The service medical records are completely negative for 
findings or diagnoses of multiple sclerosis, but include 
references to dental complaints.  The veteran's military 
occupational specialty was hospital operating room 
technician.

Post-service Kaiser Permanente (KP) medical records from 
April 2000 to 2001 show that the veteran initially presented 
with neurologic symptoms in April 2000.  The diagnosis in May 
2000 was primary central nervous system disease with probable 
underlying immunologic process.  The diagnosis following 
hospitalization at La Palma Intercommunity Hospital in May 
and June 2000 was demyelination disorder of the nervous 
system; the veteran gave a 6- to 7-week history of slurred 
speech, instability, and weakness prior to admission.  In 
April 2001, the KP diagnosis was acute multiple sclerosis.

In September 2001, S. van den Noort, M.D., noted the 
veteran's current multiple sclerosis and that she had had 
some neurological symptoms when she was in her '20's.

In August 2002, Dr. van den Noort opined that the veteran 
probably had multiple sclerosis while in military service 
from 1965 to 1968.   

In connection with the veteran's case, Dr. van den Noort 
stated, in January 2003, that it was not unusual for a 
diagnosis of multiple sclerosis to be delayed for many years, 
and that much of this delay had to do with the quality of 
medical care available to the particular person.  The 
physician noted that the veteran, who he first saw in 2001, 
had facial pain that was probably trigeminal neuralgia that 
was treated as a dental problem in military service.  She had 
severe fatigue treated with amphetamines to keep her on duty, 
and also had a great deal of pelvic and leg discomfort that 
was ascribed to orthopedic or gynecological problems.  Her 
symptoms appeared sometime after her receipt of triple 
typhoid vaccine which was reported in association with 
subsequent autoimmune disorders including multiple sclerosis, 
and she had a good deal of orthostatic faintness, which was 
commonly seen in diseases that affect the spinal cord.  She 
was prematurely discharged from military service in 1968 
because she could not stand in the operating room for 
prolonged periods, and had insufficient endurance.  

Dr. van den Noort further noted that, in 1970, the appellant 
had repeated bouts of vestibular neuronitis, which was 
commonly due to multiple sclerosis.  From 1972 to 1976 she 
had atypical pelvic pain without a diagnosis.  In 1977, she 
had sciatic pain, which the doctor noted could be due to 
multiple sclerosis and clinically indistinguishable from a 
herniated disc; the treatment for her sciatic pain was 
surgery for endometriosis, but none was found.  On recovery 
from anesthesia, she could not use her right hand to write 
for nearly 2 months; the physician opined that this was 
almost certainly multiple sclerosis.  In 1978 her ability to 
continue to work as a respiratory therapist was curtailed by 
leg pain, weakness, and fatigue - symptoms reminiscent of 
those she sustained in service in 1965.  By 1982 she could no 
longer play sports; fatigue again was a major symptom.  In 
1987 she had a Bell's palsy, which is a common symptom in 
multiple sclerosis, and fatigue became worse, fatigue being 
the most common symptom of multiple sclerosis.  Her ability 
to control her bladder and bowel became impaired, and, not 
surprisingly, her symptoms did not improve after 
hysterectomy.  In 1995 she suffered slurred speech, an ataxic 
gait, and poor balance, but she was not seen by a 
neurologist.  Her explosive signs and symptoms in 2000 led to 
neurological referral and a correct diagnosis of multiple 
sclerosis.  

The physician noted that magnetic resonance imaging was not 
available before the mid-1980's, and opined that a lumbar 
puncture would probably have permitted a diagnosis of 
multiple sclerosis before 1968, and that evoked response 
testing might well have helped.  Most of all, a careful 
neurological assessment by a cautious neurologist would 
probably have permitted a diagnosis of multiple sclerosis in 
1968.  The doctor stated that this saga of repeated failure 
of diagnosis was regrettably common in multiple sclerosis, 
and that repeated diagnostic failures were usually due to 
poor histories, poor neurological examinations, and the 
attribution of symptoms to local problems that may or may not 
exist.  It was common for early symptoms of multiple 
sclerosis to be ascribed to psychiatric or gynecological 
problems.

The doctor concluded that he was confident that the symptoms 
of multiple sclerosis were evident before the veteran's 
discharge from military service; that the diagnosis should 
have been made in 1968 with high probability if she had seen 
a good neurologist during service; and that her multiple 
sclerosis should be service connected.

During the October 2003 RO hearing, the veteran testified 
that her military occupational specialty was as a surgical 
and operating room technician in military service.  She 
reported symptoms of severe fatigue, syncope, dental pain, 
and reactions to vaccinations during service-for which she 
was able to receive medications from the doctors she worked 
with-and post-service problems including post-surgical 
blindness in 1971 and pelvic pain in 1972.  She stated that 
her contention that multiple sclerosis had its onset in 
service or within the 7-year post-service presumptive period 
was supported by competent medical opinion.     

In a July 2005 statement, Dr. van den Noort noted that the 
veteran had severe and unexplained facial pain in service in 
1966, and was subsequently seen on multiple occasions from 
March 1967 to January 1968.  He opined that, in retrospect, 
it was almost certain that this was trigeminal neuralgia from 
multiple sclerosis, which is the most common cause for 
paroxysmal facial pain before the age of 50, in light of the 
fact that she had no dental pathology at that time and had 
had none since then.  The physician also noted that, 
beginning in 1967, the veteran had problems with hand 
dexterity, a common symptom in multiple sclerosis, as well as 
urinary incontinence and bouts of pain with vertigo, nausea, 
and vomiting; he opined that the vomiting with 
lightheadedness suggested a central origin, as there was no 
other identified cause, and she was never seen by a 
neurologist or other doctor who understood multiple 
sclerosis.  The doctor concluded that the veteran's multiple 
sclerosis was service connected.

In an August 2005 statement, Dr. van den Noort stated that 
his July 2005 statement was written after an extensive review 
of the veteran's military and VA medical records.

During the August 2005 Board hearing, the veteran testified 
that the symptoms of chronic fatigue, nausea, vomiting, 
vertigo, dental neuralgia, and peripheral neuropathy that she 
experienced during military service were the early 
manifestations of her current multiple sclerosis, and that 
that contention was supported by competent medical opinion.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and multiple sclerosis becomes manifest to a degree of 10 
percent within 7 years from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the service medical records do not reflect any 
assessment or diagnosis of multiple sclerosis.  However, the 
records do document dental complaints.  Moreover, the veteran 
has testified about additional in-service symptoms, about 
which she is competent to testify.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  See also 38 C.F.R. § 3.159(a)(2).  
While the veteran's service medical records document only 
dental complaints, given the specificity of the additional 
in-service symptoms reported-to include chronic fatigue, 
nausea, vomiting, vertigo, and peripheral neuropathy-during 
the hearing, and as reflected in medical reports submitted on 
her behalf, and the appellant's explanation as to why these 
other symptoms are not reflected in her service medical 
records (she received medications to help alleviate the 
symptoms directly from the doctors she worked with), the 
Board finds the appellant's assertions as to her in-service 
symptoms to be credible.

Moreover, in support of her assertions, the veteran has 
submitted the uncontradicted opinions of Dr. van den Noort 
linking her in-service symptoms to her current multiple 
sclerosis.  The Board points out that the Dr. van den Noort's 
statements are the only medical opinions addressing the 
question of etiology of the veteran's multiple sclerosis to 
her military service are the only opinions as to nexus of 
record; as such, there is no contrary opinion to weigh 
against the claim.

Accordingly, on this record, the Board finds that the 
criteria for service connection for multiple sclerosis are 
met.  Given the Board's grant of the benefit sought, the 
request from the veteran's representative for an IME (in June 
2005 and again in August 2005) has been rendered moot.




ORDER

Service connection for multiple sclerosis is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


